MEMORANDUM **
Steven Paul Garcia appeals from the district court’s judgment and challenges the 18-month sentence imposed following his guilty-plea conviction for escape from custody, in violation of 18 U.S.C. § 751(a). Pursuant to Anders v. California, 386 U.S, 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Garcia’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Garcia the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief.
Counsel’s motion to withdraw as counsel is GRANTED.'
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.